Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Bycer on 12/28/2021.
The application has been amended as follows: 

On claim 12 line 4, please remove the word “a” in between “arranging” and “plurality” and replace with the word --the--.

On claim 12 line 4, please remove the word “a” in between “in” and “classroom” and replace with the word --the--.

On claim 13 line 3, please amend the word “devices” in between “communication” and “into” to read “device”.



On claim 16 line 6, please remove the word “a” in between “indicating” and “response” and replace with the word --the--.

On claim 21 line 4, please amend the word “slide” in between “facing” and “and” to read “side”.

On claim 26 line 2, please remove the word “a” in between “pressing” and “translucent” and replace with the word --the--.

On claim 28 line 4, please add the word --and-- in between “devices,” and “tracking”.

On claim 31 line 2, please remove the word “a” before “teacher” and replace with the word --the--.

On claim 31 line 3, please remove the word “a” in between “indicating” and “response” and replace with the word --the--.

Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The Badgett reference (US PGPub 20100235854) teaches an audience response system for a lecture/classroom that aggregates user responses on an instructor terminal as discussed in the previous action. The reference does not teach a light-based communication device for students to respond to a teacher’s communication.
The Kaneko reference (US PGPub 20130084555) teaches a student response clicker with a dome shaped light but the light color is based on the instructor’s input. The reference device allows a student to submit an answer to a teacher’s query and lights up based on the teacher’s input typically corresponding with the student’s response being correct or incorrect. The reference does not teach the device being mounted to student desks or the color of the light corresponding to the student’s response.
As the above references and those used in the previous action are silent to a combination of a light-based communication device possessing multiple colors that are used to correspond to a student’s response to a teacher communication, the device having a translucent dome on the top of the device, and the plurality of devices being mounted and fastened to a student desk, it is the Examiner’s position that no viable rejection can be made on claims 12-31 as some of the features are lacking from the references and the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                            
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715